                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

RICKY LYNN HATFIELD,                         :

                   Petitioner                :
                                                 CIVIL ACTION NO. 3:17-1620
           v.                                :
                                                      (Judge Mannion)
BARRY R. SMITH,                              :

                   Respondents               :

                                         ORDER

           For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

           1.      The above captioned petition for writ of habeas
                   corpus is DISMISSED as untimely under the statute
                   of limitations. See 28 U.S.C. §2244(d).

           2.      The Clerk of Court is directed to CLOSE this case.

           4.      There is no basis for the issuance of a Certificate of
                   Appealability. See 28 U.S.C. §2253(c).



                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge

Date: September 30, 2019
17-1620-01-order
